443 F.2d 917
Mary Marie AGOSTO et al., Plaintiffs-Appellants,v.John P. BOYD, etc., et al., Defendants-Appellees.
No. 24509.
United States Court of Appeals, Ninth Circuit.
June 11, 1971.

Robert G. Kerr (argued), Tacoma, Wash., for plaintiffs-appellants.
Paul S. Fenton (argued), Albert E. Stephan, Asst. U. S. Attys., Stan Pitkin, U. S. Atty., Seattle, Wash., for defendants-appellees.
Before BROWNING, HUFSTEDLER, and CHOY, Circuit Judges.
PER CURIAM:


1
The wife and minor children of Vincent Pianetti (also known as Vincent Agosto) appeal from a judgment entered following an order of the district court dismissing their complaint in which appellants sought an order permitting them to intervene in deportation proceedings against Vincent pending before the United States Immigration and Naturalization Service. The court dismissed the complaint on the grounds of want of jurisdiction and of want of standing.


2
There is neither statutory nor decisional authority permitting district courts to entertain actions by the relatives of aliens to intervene in pending deportation proceedings. We decline to create such jurisdiction. We discover no basis for conferring standing upon the relatives of an alien to intervene in pending deportation proceedings. (See Swartz v. Rogers (1958) 103 U.S.App. D.C. 1, 254 F.2d 338, 339.)


3
The judgment is affirmed.